Exhibit (i) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 13 INSURED BOND NUMBER Eaton Vance Management 00125109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE See Below September 1, 2009 to September 1, 2010 /s/ John T. Mulligan In consideration of the premium charged for this policy, it is hereby understood and agreed that Item 1 of the Declarations, Named Insured Company, shall include the following as of the effective date indicated: EFFECTIVE DATE Parametric Portfolio, L.P. November 1, 2009 Build America Bond, a series of: November 17, 2009 Eaton Vance Portfolios Build America Bond Fund, a series of: November 17, 2009 Eaton Vance Mutual Funds Trust Global Opportunities, a series of: November 20, 2009 Eaton Vance Portfolios Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations of this policy other than as above stated. RN1.1-00 (10/08)
